Concurring Opinion by
Mr. Justice Simpson :
I concur in the judgment in this case for the additional reason that the matter is controlled by section 16 of the Act of July 9, 1901, P. L. 614, which provides that “Writs issued by a magistrate, justice of the peace or alderman shall be served in the county wherein they are issued, by the constable or other officer to whom given for service, in the same manner and with like effect as *145similar writs are served by tbe sheriff when directed to him by the proper court.” This act was passed for the express purpose of promoting uniformity, by section 17 is made “complete and exclusive” so far as the “service of all such writs” is concerned, whether made by a sheriff, coroner or constable; and therefore should be so construed as to establish the uniformity, no matter which of the conflicting views under prior statutes was then or is now believed to have been sound. Evidently this section was passed to remedy that evil.
It is conceded that a service made by the sheriff in the “manner” provided by this act is conclusive on the parties and cannot be contradicted where the return is full and explicit, and also that the return in the present case is full and explicit and would be unassailable if it had been made by a sheriff. The Superior Court’s reason for not applying here the rule, which it admits would apply were this a sheriff’s return (71 Pa. Superior Ct. 527), is because the act “contains nothing as to the effect of the return of a constable.” Neither does it contain anything as to the effect of a return of a sheriff. In either case the “effect of a return” is merely to record what the service was, and if its effect when made by a sheriff under this very act (Park Bros. & Co., Limited, v. Oil City Boiler Works, 204 Pa. 453) is to render it immune from attack, as concededly it does, then a “like effect” must be given to this admittedly full and explicit return by a constable. It is the service and not the return which brings a defendant into court; and the purpose and effect of the service is to require him to answer the exigency of the writ “with like effect” in one case as in the other. These words" are practically eliminated by the conclusion of the Superior Court, for the words “in the same manner” fully cover the “manner” of service, and the only purpose of the return is to record a fact which shall thereafter prevent a defendant from successfully alleging he was not notified of the suit, and thereby establish the res adjudicata which arises from *146a judgment of a justice of the peace as effectually as it does from that of a common pleas court. “With like effect” can only mean, therefore, that if the return which evidences the service is “full and explicit,” so that it could not be attacked if made by the sheriff, neither can it be when made by a constable.
In Roberts v. Donnell, 31 N. Y. 446, by statute, an appeal from the judgment of a single justice of the marine court was allowed to the general term thereof, “in the same manner and with the like effect as appeals in the Supreme Court.” It. was held: “The ‘manner’ relates to the mode of proceeding.....the ‘effect’ relates to the consequences produced by the appeal----‘effect’ is an appropriate word to describe a result that follows, after the thing previously spoken of [the appeal] is completed.” In Moench v. Young, 9 N. Y. Supp. 637, the words, “with like effect,” appearing in a similar statute were held to mean “ ‘with like results,’ and this includes any disposition in the one case which the appellate court could make in the other.” No other cases have been found in which these words are used, but the dictionaries give the same meaning thereto, and no other meaning seems possible.
Moreover a consideration of other sections of the Act of 1901 compels the same conclusion. The words “with like effect” do' not appear elsewhere therein, but “with the same effect,” — which are in, all respects similar,— repeatedly appear. In section 6, clause (b), it is said that if a capias ad respondendum is issued and the defendant cannot legally be arrested, but is served with process, “the cause shall proceed with the same effect as if a summons in trespass had been duly served”; and again, if an alias writ is issued, “the defendant may be arrested by virtue thereof, with the same effect as if arrested on the original writ.” In section 9, clause (b), it is said that if when serving a writ of replevin the goods cannot be found the writ shall be served “as in the case of a summons, in which event the cause shall proceed *147with the same effect as if a summons in trespass had been duly served”; and again, if an alias writ is issued “said goods and chattels may be taken by virtue thereof, with the same effect as if taken on the original writ.” In section 14 it is provided that, if all the defendants are not served with the original writ, “alias and pluries writs may issue......and be served with the same effect as if full service was made of the orignal writ.” And finally by section 15 it is provided that where the sheriff is a party to the suit, and the writ is mistakenly directed to him, it “shall be served by the coroner with the same effect as if directed to him.” In all these instances the act deals only with the service, and not with- the return thereof, yet nobody would for a moment contend that the return could be successfully attacked if it fully and explicitly showed a service in the “manner” provided by law; and this for the reason that when so made it is to have “the same effect” as if it were made under the original writ. “With like effect” should be given “the same effect” in section 16; and for this additional reason I agree the judgment of the Superior Court should be reversed and that of the Court of Common Pleas of Lackawanna County reinstated and affirmed.
Mr. Justice Walling and Mr. Justice Kephart join in this concurrence.